Exhibit 10(h)(ix)



IDACORP, INC.
2000 LONG-TERM INCENTIVE AND COMPENSATION PLAN



 

Article 1.                Establishment, Purpose and Duration



1.1                Establishment of the Plan. IDACORP, Inc., an Idaho
corporation (hereinafter referred to as the "Company"), hereby establishes an
incentive and compensation plan for officers, key employees and directors, to be
known as the "IDACORP, Inc. 2000 Long-Term Incentive and Compensation Plan"
(hereinafter referred to as the "Plan"), as set forth in this document.  The
Plan permits the grant of nonqualified stock options (NQSO), incentive stock
options (ISO), stock appreciation rights (SAR), restricted stock, restricted
stock units, performance units, performance shares and other awards.



The Plan shall become effective when approved by the shareholders at the 2000
Annual Meeting of Shareholders (the "Effective Date") and shall remain in effect
as provided in Section 1.3 herein.



1.2                Purpose of the Plan.  The purpose of the Plan is to promote
the success and enhance the value of the Company by linking the personal
interests of Participants to those of Company shareholders and customers.



The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract and retain the services of Participants upon whose
judgment, interest and special effort the successful conduct of its operations
is largely dependent.



1.3                Duration of the Plan.  The Plan shall commence on the
Effective Date, as described in Section 1.1 herein, and shall remain in effect,
subject to the right of the Board of Directors to terminate the Plan at any time
pursuant to Article 15 herein, until all Shares subject to it shall have been
purchased or acquired according to the Plan's provisions.



Article 2.                Definitions



Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:



2.1                Award means, individually or collectively, a grant under the
Plan of NQSOs, ISOs, SARs, Restricted Stock, Restricted Stock Units, Performance
Units, Performance Shares or any other type of award permitted under Article 10
of the Plan.



2.2                Award Agreement means an agreement entered into by each
Participant and the Company, setting forth the terms and provisions applicable
to an Award granted to a Participant under the Plan.



2.3                Base Value of an SAR shall have the meaning set forth in
Section 7.1 herein.



2.4                Board or Board of Directors means the Board of Directors of
the Company.



2.5                Change in Control means the earliest of the following to
occur:



(a)  the public announcement by the Company or by any Person (which, for this
purpose, shall not include the Company, any Subsidiary of the Company or any
employee benefit plan of the Company or of any Subsidiary of the Company)
("Person") that such Person, who or which, together with all Affiliates and
Associates (within the meanings ascribed to such terms in Rule 12b-2 of the
Exchange Act) of such Person, shall be the beneficial owner of twenty percent
(20%) or more of the voting stock then outstanding;



(b)  the commencement of, or after the first public announcement of any Person
to commence, a tender or exchange offer the consummation of which would result
in any Person becoming the beneficial owner of voting stock aggregating thirty
percent (30%) or more of the then outstanding voting stock;



(c)  the announcement of any transaction relating to the Company required to be 
described pursuant to the requirements of Item 6(e) of Schedule 14A of
Regulation 14A of the Securities and Exchange Commission under the Exchange Act;



(d)  a proposed change in the constituency of the Board such that, during any
period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election or nomination for election by the
shareholders of the Company of each new director was approved by a vote of at
least two-thirds (2/3) of the directors then still in office who were members of
the Board at the beginning of the period;



(e)  the Company enters into an agreement of merger, consolidation, share
exchange or similar transaction with any other corporation other than a
transaction which would result in the Company's voting stock outstanding
immediately prior to the consummation of such transaction continuing to
represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity) at least two-thirds of the combined voting power
of the Company's or such surviving entity's outstanding voting stock immediately
after such transaction;



(f)  the Board approves a plan of liquidation or dissolution of the Company or
an agreement for the sale or disposition by the Company (in one transaction or a
series of transactions) of all or substantially all of the Company's assets to a
Person which is not an affiliate of the Company other than a transaction(s) for
the purpose of dividing the Company's assets into separate distribution,
transmission or generation entities or such other entities as the Company may
determine; or



(g)  any other event which shall be deemed by a majority of the Executive
Committee of the Board to constitute a "Change in Control."



2.6                Code means the Internal Revenue Code of 1986, as amended from
time to time.



2.7                Committee means the committee, as specified in Article 3,
appointed by the Board to administer the Plan with respect to Awards.



2.8                Company means IDACORP, Inc., an Idaho corporation, or any
successor thereto as provided in Article 17 herein.



2.9                 Covered Employee means any Participant who would be
considered a "covered employee" for purposes of Section 162(m) of the Code.



2.10                Director means any individual who is a member of the Board
of Directors of the Company.



2.11                Disability means the continuous inability of an Employee
because of illness or injury to engage in any occupation or employment for wage
or profit with the Company or any other employer (including self-employment) for
which he is reasonably qualified by education, training or experience.  An
Employee will not be considered disabled during any period unless he is under
the regular care and attendance of a duly qualified physician.



2.12                Dividend Equivalent means, with respect to Shares subject to
an Award, a right to be paid an amount equal to dividends declared on an equal
number of outstanding Shares.



2.13                Eligible Person means an individual who is eligible to
participate in the Plan, as set forth in Section 5.1 herein.



2.14                Employee means an individual who is paid on the payroll of
the Company or of the Company's Subsidiaries, who is not covered by any
collective bargaining agreement to which the Company or any of its Subsidiaries
is a party, and is classified in the payroll system as a regular full-time,
part-time or temporary employee.  For purposes of the Plan, transfer of
employment of a Participant between the Company and any one of its Subsidiaries
(or between Subsidiaries) shall not be deemed a termination of employment.



2.15                Exchange Act means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.



2.16                Exercise Period means the period during which an SAR or
Option is exercisable, as set forth in the related Award Agreement.



2.17                Fair Market Value means the fair market value of a Share as
determined in good faith by the Committee or pursuant to a procedure specified
in good faith by the Committee; provided, however, that if the Committee has not
specified otherwise, Fair Market Value shall mean the closing price of a Share
as reported in the consolidated transaction reporting system, or, if there was
no such sale on the relevant date, then on the last previous day on which a sale
was reported.



2.18                Freestanding SAR means an SAR that is not a Tandem SAR.



2.19                Incentive Stock Option or ISO means an option to purchase
Shares, granted under Article 6 herein, which is designated as an Incentive
Stock Option and satisfies the requirements of Section 422 of the Code.



2.20                Nonqualified Stock Option or NQSO means an option to
purchase Shares, granted under Article 6 herein, which is not intended to be an
Incentive Stock Option under Section 422 of the Code.



2.21                Option means an Incentive Stock Option or a Nonqualified
Stock Option.



2.22                Option Exercise Price means the price at which a Share may
be purchased by a Participant pursuant to an Option, as determined by the
Committee and set forth in the Option Award Agreement.



2.23                Participant means an Eligible Person who has outstanding an
Award granted under the Plan.



2.24                Performance Goals means the performance goals established by
the Committee, which shall be based on one or more of the following measures: 
sales or revenues, earnings per share, shareholder return and/or value, funds
from operations, operating income, gross income, net income, cash flow, return
on equity, return on capital, earnings before interest, operating ratios, stock
price, customer satisfaction, accomplishment of mergers, acquisitions,
dispositions or similar extraordinary business transactions, profit returns and
margins, financial return ratios, budget achievement, performance against
budget, and/or market performance.  Performance goals may be measured solely on
a corporate, subsidiary or business unit basis, or a combination thereof. 
Performance goals may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure.



2.25                Performance Period means the time period during which
Performance Unit/Performance Share Performance Goals must be met.



2.26                Performance Share means an Award described in Article 9
herein.



2.27                Performance Unit means an Award described in Article 9
herein.



2.28                Period of Restriction means the period during which the
transfer of Restricted Stock is limited in some way, as provided in Article 8
herein.



2.29                Person  shall, except as otherwise provided in Section 2.5
herein, have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act, as used in Sections 13(d) and 14(d) thereof, including usage in
the definition of a "group" in Section 13(d) thereof.



2.30                Plan means the IDACORP, Inc. 2000 Long-Term Incentive and
Compensation Plan, as amended from time to time.



2.31                Qualified Restricted Stock  means an Award of Restricted
Stock designated as Qualified Restricted Stock by the Committee at the time of
grant and intended to qualify for the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C).



2.32                Qualified Restricted Stock Unit means an Award of Restricted
Stock Units designated as Qualified Restricted Stock Units by the Committee at
the time of grant and intended to qualify for the exemption from the limitation
on deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C).



2.33                Restricted Stock means an Award described in Article 8
herein.



2.34                Restricted Stock Unit  means an Award described in Article 8
herein.



2.35                Retirement  means a Participant's termination from
employment with the Company or a Subsidiary at the Participant's Early or Normal
Retirement Date, as applicable.



(a)                Early Retirement Date -- shall mean the date on which a
Participant terminates employment, if such termination date occurs on or after
Participant's attainment of age fifty-five (55) but prior to Participant's
Normal Retirement Date.



(b)                Normal Retirement Date -- shall mean the date on which the
Participant terminates employment, if such termination date occurs on or after
the Participant attains age sixty-two (62).



2.36                Securities Act means the Securities Act of 1933, as amended.



2.37                Shares means the shares of common stock, no par value, of
the Company.



2.38                Stock Appreciation Right  or  SAR  means a right, granted
alone or in connection with a related Option, designated as an SAR, to receive a
payment on the day the right is exercised, pursuant to the terms of Article 7
herein. Each SAR shall be denominated in terms of one Share.



2.39                Subsidiary  means any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50 percent or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain.



2.40                Tandem SAR  means an SAR that is granted in connection with
a related Option, the exercise of which shall require forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR shall be similarly canceled).



Article 3.                Administration



3.1                The Committee. The Plan shall be administered by the
Compensation Committee or such other committee (the "Committee") as the Board of
Directors shall select consisting solely of two or more members of the Board. 
The members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board of Directors.



3.2                Authority of the Committee.  The Committee shall have full
power except as limited by law, the Articles of Incorporation or the Bylaws of
the Company, subject to such other restricting limitations or directions as may
be imposed by the Board and subject to the provisions herein, to determine the
Eligible Persons to receive Awards; to determine the size and types of Awards;
to determine the terms and conditions of such Awards; to construe and interpret
the Plan and any agreement or instrument entered into under the Plan; to
establish, amend or waive rules and regulations for the Plan's administration;
and (subject to the provisions of Article 15 herein) to amend the terms and
conditions of any outstanding Award.  Further, the Committee shall make all
other determinations which may be necessary or advisable for the administration
of the Plan.  As permitted by law, the Committee may delegate its authorities as
identified hereunder.



3.3                Restrictions on Distribution of Shares and Share
Transferability.  Notwithstanding any other provision of the Plan, the Company
shall have no liability to deliver any Shares or benefits under the Plan unless
such delivery would comply with all applicable laws (including, without
limitation, the Securities Act) and applicable requirements of any securities
exchange or similar entity and unless the Participant's tax obligations have
been satisfied as set forth in Article 16.  The Committee may impose such
restrictions on any Shares acquired pursuant to Awards under the Plan as it may
deem advisable, including, without limitation, restrictions to comply with
applicable Federal securities laws, with the requirements of any stock exchange
or market upon which such Shares are then listed and/or traded and with any blue
sky or state securities laws applicable to such Shares.



3.4                Decisions Binding.  All determinations and decisions
(including, without limitation, all interpretations) made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its shareholders, Eligible Persons, Employees, Participants and their
estates and beneficiaries.



3.5                Costs. The Company shall pay all costs of administration of
the Plan.



Article 4.                Shares Subject to the Plan



4.1                Number of Shares.  Subject to Section 4.2 herein, the maximum
number of Shares available for grant under the Plan shall be 3,100,000.  Shares
underlying lapsed or forfeited Awards, or Awards that are not paid in Shares,
may be reused for other Awards.  If the Option Exercise Price is satisfied by
tendering Shares, only the number of Shares issued net of the Shares tendered
shall be deemed issued under the Plan, provided, however, that, as long as the
Shares are listed on the New York Stock Exchange, this sentence shall only be
operative for ten years following the date the Plan is last approved by
stockholders in a manner that constitutes stockholder approval for purposes of
New York Stock Exchange listing standards.  Shares granted pursuant to the Plan
may be (i) authorized but unissued Shares of common stock, (ii) treasury shares
or (iii) Shares purchased on the open market.



4.2                Adjustments in Authorized Shares and Awards.  In the event of
any merger, reorganization, consolidation, recapitalization, liquidation, stock
dividend, split-up, spin-off, stock split, reverse stock split, share
combination, share exchange or other change in the corporate structure of the
Company affecting the Shares, such adjustment shall be made in the outstanding
Awards, the number and kind of Shares which may be delivered under the Plan, and
in the number and kind of and/or price of Shares subject to outstanding Awards
granted under the Plan, as may be determined to be appropriate and equitable by
the Committee, in its sole discretion, to prevent dilution or enlargement of
rights.  Notwithstanding the foregoing, unless otherwise determined by the
Committee, (i) each such adjustment with respect to an Incentive Stock Option
shall comply with the rules of Section 424(a) of the Code and (ii) in no event
shall any adjustment be made which would render any Incentive Stock Option
granted hereunder to be other than an incentive stock option for purposes of
Section 422 of the Code.  In no event shall the Committee have the right to
amend an outstanding Option Award for the sole purpose of reducing the exercise
price thereof.



4.3                 Individual Limitations.  Subject to Section 4.2 above, (i)
the total number of Shares with respect to which Options or SARs may be granted
in any calendar year to any Covered Employee shall not exceed 250,000 Shares;
(ii) the total number of Qualified Restricted Stock Shares or Qualified
Restricted Stock Units that may be granted in any calendar year to any Covered
Employee shall not exceed 250,000 Shares or Units, as the case may be; (iii) the
total number of Performance Shares or Performance Units that may be granted in
any calendar year to any Covered Employee shall not exceed 250,000 Shares or
Units, as the case may be; (iv) the total number of Shares that are intended to
qualify as performance-based compensation under Section 162(m) of the Code
granted pursuant to Article 10 herein in any calendar year to any Covered
Employee shall not exceed 250,000 Shares; (v) the total cash Award that is
intended to qualify as performance-based compensation under Section 162(m) of
the Code that may be paid pursuant to Article 10 herein in any calendar year to
any Covered Employee shall not exceed $500,000; and (vi) the aggregate amount of
Dividend Equivalents that are intended to qualify as performance-based
compensation under Section 162(m) of the Code that a Covered Employee may
receive in any calendar year shall not exceed $1,000,000.



Article 5.                Eligibility and Participation



5.1                Eligibility.  Persons eligible to participate in the Plan
("Eligible Persons") include all officers, key employees and directors of the
Company and its Subsidiaries, as determined by the Committee.



5.2                Actual Participation. Subject to the provisions of the Plan,
the Committee may, from time to time, select from all Eligible Persons those to
whom Awards shall be granted.



Article 6.                Stock Options



6.1                Grant of Options.  Subject to the terms and conditions of the
Plan, Options may be granted to an Eligible Person at any time and from time to
time, as shall be determined by the Committee.



The Committee shall have complete discretion in determining the number of Shares
subject to Options granted to each Eligible Person (subject to Article 4 herein)
and, consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such Options.  The Committee may grant ISOs, NQSOs or a
combination thereof.



6.2                Option Award Agreement.  Each Option grant shall be evidenced
by an Option Award Agreement that shall specify the Option Exercise Price, the
term of the Option, the number of Shares to which the Option pertains, the
Exercise Period and such other provisions as the Committee shall determine.  The
Option Award Agreement shall also specify whether the Option is intended to be
an ISO or a NQSO.  Rights, if any, to Dividend Equivalents shall be determined
by the Committee.



6.3.                Option Exercise Price.  Except for Options adjusted or
granted pursuant to Article 4 herein, and replacement Options granted in
connection with a merger, acquisition, reorganization or similar transaction,
the Option Exercise Price of Options granted under the Plan shall be at least
equal to the Fair Market Value of a Share on the date of grant of the Option.



6.4                Exercise of and Payment for Options.  Options granted under
the Plan shall be exercisable at such times and shall be subject to such
restrictions and conditions as the Committee shall in each instance approve.



Options shall be exercised by the delivery of a written notice of exercise to
the Company, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by provision for full payment for the Shares.



The Option Exercise Price shall be payable:  (a) in cash or its equivalent, (b)
by tendering (or attesting to the ownership of) previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Exercise Price, (c) by broker-assisted cashless exercise, (d) by such
other methods as the Committee may prescribe or (e) by a combination of (a),
(b), (c) and/or (d).



6.5                Termination.  Each Option Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following termination of the Participant's employment with or service on the
Board of the Company and its Subsidiaries.  Such provisions shall be determined
in the sole discretion of the Committee (subject to applicable law), need not be
uniform among all Options granted pursuant to the Plan or among Participants and
may reflect distinctions based on the reasons for termination.



6.6                Transferability of Options.  Except as otherwise determined
by the Committee, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant, and no Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.  ISOs are not transferable other than by will or by the laws of
descent and distribution.



Article 7.                Stock Appreciation Rights



7.1                Grant of SARs.  Subject to the terms and conditions of the
Plan, an SAR may be granted to an Eligible Person at any time and from time to
time as shall be determined by the Committee.  The Committee may grant
Freestanding SARs, Tandem SARs or any combination of these forms of SARs.



The Committee shall have complete discretion in determining the number of SARs
granted to each Eligible Person (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.  Rights, if any, to Dividend Equivalents shall be
determined by the Committee.



Except for SARs adjusted or granted pursuant to Article 4 herein, and
replacement SARs granted in connection with a merger, acquisition,
reorganization or similar transaction, the Base Value of a Freestanding SAR
shall equal the Fair Market Value of a Share on the date of grant of the SAR.
The Base Value of Tandem SARs shall equal the Option Exercise Price of the
related Option.



7.2                SAR Award Agreement.  Each SAR grant shall be evidenced by an
SAR Award Agreement that shall specify the number of SARs granted, the Base
Value, the term of the SAR, the Exercise Period and such other provisions as the
Committee shall determine.



7.3                Exercise and Payment of SARs.  Tandem SARs may be exercised
for all or part of the Shares subject to the related Option upon the surrender
of the right to exercise the equivalent portion of the related Option.  A Tandem
SAR may be exercised only with respect to the Shares for which its related
Option is then exercisable.



Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO:  (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Exercise Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Exercise Price of the ISO.



Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.



A Participant may exercise an SAR at any time during the Exercise Period.  SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of SARs being exercised.  Upon exercise of an
SAR, a Participant shall be entitled to receive payment from the Company in an
amount equal to the product of:



(a)                the excess of (i) the Fair Market Value of a Share on the
date of exercise over (ii) the Base Value multiplied by



(b)                the number of Shares with respect to which the SAR is
exercised.



At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in Shares of equivalent value or in some combination
thereof.



7.4                Termination.  Each SAR Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant's employment with or service on the
Board of the Company and its Subsidiaries.  Such provisions shall be determined
in the sole discretion of the Committee, need not be uniform among all SARs
granted pursuant to the Plan or among Participants and may reflect distinctions
based on the reasons for termination.



7.5                Transferability of SARs.  Except as otherwise determined by
the Committee, all SARs granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant or his or her
legal representative, and no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution.



Article 8.                Restricted Stock and Restricted Stock Units



8.1                Grant of Restricted Stock and Restricted Stock Units. Subject
to the terms and conditions of the Plan, Restricted Stock and/or Restricted
Stock Units may be granted to an Eligible Person at any time and from time to
time, as shall be determined by the Committee.



The Committee shall have complete discretion in determining the number of shares
of Restricted Stock and/or Restricted Stock Units granted to each Eligible
Person (subject to Article 4 herein) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to such Awards.



In addition, the Committee may, prior to or at the time of grant, designate an
Award of Restricted Stock or Restricted Stock Units as Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, in which event it
will condition the grant or vesting, as applicable, of such Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, upon the
attainment of the Performance Goals selected by the Committee.



8.2                Restricted Stock/Restricted Stock Unit Award Agreement.  Each
grant of Restricted Stock and/or Restricted Stock Units shall be evidenced by a
Restricted Stock and/or Restricted Stock Unit Award Agreement that shall specify
the number of shares of Restricted Stock and/or Restricted Stock Units granted,
the initial value (if applicable), the Period or Periods of Restriction, and
such other provisions as the Committee shall determine.



8.3                Transferability.  Restricted Stock and Restricted Stock Units
granted hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee.  During the applicable Period of Restriction, all
rights with respect to the Restricted Stock and Restricted Stock Units granted
to a Participant under the Plan shall be available during his or her lifetime
only to such Participant or his or her legal representative.



8.4                Certificates.  No certificates representing Stock shall be
issued until such time as all restrictions applicable to such Shares have been
satisfied.



8.5                Removal of Restrictions.  Restricted Stock shall become
freely transferable by the Participant after the last day of the Period of
Restriction applicable thereto.  Once Restricted Stock is released from the
restrictions, the Participant shall be entitled to receive a certificate. 
Payment of Restricted Stock Units shall be made after the last day of the Period
of Restriction applicable thereto.  The Committee, in its sole discretion, may
pay Restricted Stock Units in cash or in Shares (or in a combination thereof),
which have an aggregate Fair Market Value equal to the value of the Restricted
Stock Units.



8.6                Voting Rights.  During the Period of Restriction,
Participants may exercise full voting rights with respect to the Restricted
Stock.



8.7                Dividends and Other Distributions.  Subject to the
Committee's right to determine otherwise, during the Period of Restriction,
Participants shall receive all regular cash dividends paid with respect to the
Shares while they are so held, and all other distributions paid with respect to
such Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and shall vest or be paid, as the case may be,
to the Participant  promptly after the full vesting of the Restricted Stock with
respect to which such distributions were made.



Rights, if any, to Dividend Equivalents on Restricted Stock Units shall be
determined by the Committee.



8.8                Termination.  Each Restricted Stock/Restricted Stock Unit
Award Agreement shall set forth the extent to which the Participant shall have
the right to receive  Restricted Stock and/or a Restricted Stock Unit payment
following termination of the Participant's employment with or service on the
Board of the Company and its Subsidiaries.  Such provisions shall be determined
in the sole discretion of the Committee, need not be uniform among all grants of
Restricted Stock/Restricted Stock Units or among Participants and may reflect
distinctions based on the reasons for termination.



Article 9.                Performance Units and Performance Shares



9.1                Grant of Performance Units and Performance Shares.  Subject
to the terms and conditions of the Plan, Performance Units and/or Performance
Shares may be granted to an Eligible Person at any time and from time to time,
as shall be determined by the Committee.



The Committee shall have complete discretion in determining the number of
Performance Units and/or Performance Shares granted to each Eligible Person
(subject to Article 4 herein) and, consistent with the provisions of the Plan,
in determining the terms and conditions pertaining to such Awards.



9.2                Performance Unit/Performance Share Award Agreement.  Each
grant of Performance Units and/or Performance Shares shall be evidenced by a
Performance Unit and/or Performance Share Award Agreement that shall specify the
number of Performance Units and/or Performance Shares granted, the initial value
(if applicable), the Performance Period, the Performance Goals and such other
provisions as the Committee shall determine Rights, if any, to Dividend
Equivalents shall be determined by the Committee.



9.3                Value of Performance Units/Performance Shares.  Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant.  In no event shall the value of a Performance
Unit intended to qualify as performance-based compensation under Code Section
162(m) exceed the value of a Share.  The value of a Performance Share shall be
equal to the Fair Market Value of a Share.  The Committee shall set Performance
Goals in its discretion which, depending on the extent to which they are met,
will determine the number and/or value of Performance Units/Performance Shares
that will be paid out to the Participants.



9.4                Earning of Performance Units/Performance Shares.  After the
applicable Performance Period has ended, the Participant shall be entitled to
receive a payout with respect to the Performance Units/Performance Shares earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding Performance Goals have been achieved.



9.5                Form and Timing of Payment of Performance Units/Performance
Shares.  Payment of earned Performance Units/Performance Shares shall be made
following the close of the applicable Performance Period.  The Committee, in its
sole discretion, may pay earned Performance Units/Shares in cash or in Shares
(or in a combination thereof), which have an aggregate Fair Market Value equal
to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period.  Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee.



9.6                Termination.  Each Performance Unit/Performance Share Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive a Performance Unit/Performance Share payment following
termination of the Participant's employment with or service on the Board of the
Company and its Subsidiaries during a Performance Period.  Such provisions shall
be determined in the sole discretion of the Committee, need not be uniform among
all grants of Performance Units/Performance Shares or among Participants and may
reflect distinctions based on reasons for termination.



9.7                Transferability.  Except as otherwise determined by the
Committee, a Participant's rights with respect to Performance Units/Performance
Shares granted under the Plan shall be available during the Participant's
lifetime only to such Participant or the Participant's legal representative and
Performance Units/Performance Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.



Article 10.                Other Awards



The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Shares based on attainment of Performance Goals
established by the Committee, the payment of Shares in lieu of cash or cash
based on attainment of Performance Goals established by the Committee, and the
payment of Shares in lieu of cash under other Company incentive or bonus
programs. Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.



Article 11.                Beneficiary Designation



Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of the Participant's death before
the Participant receives any or all of such benefit.  Each such designation
shall revoke all prior designations by the same Participant, shall be in a form
prescribed by the Company and will be effective only when filed by the
Participant in writing with the Company during the Participant's lifetime.  In
the absence of any such designation, benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate.



The spouse of a married Participant domiciled in a community property
jurisdiction shall join in any designation of beneficiary or beneficiaries other
than the spouse.



Article 12.                Deferrals



The Committee may permit a Participant to defer the Participant's receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant under the Plan. If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.



Article 13.                Rights of Participants



13.1                Termination. Nothing in the Plan shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant's employment or other relationship with the Company or any
Subsidiary at any time, for any reason or no reason in the Company's or the
Subsidiary's sole discretion, nor confer upon any Participant any right to
continue in the employ of, or otherwise in any relationship with, the Company or
any Subsidiary.



13.2                Participation.  No Eligible Person shall have the right to
be selected to receive an Award under the Plan, or, having been so selected, to
be selected to receive a future Award.



13.3                 Limitation of Implied Rights.  Neither a Participant nor
any other Person shall, by reason of the Plan, acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets or other property
which the Company or any Subsidiary, in their sole discretion, may set aside in
anticipation of a liability under the Plan.  A Participant shall have only a
contractual right to the Shares or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary.  Nothing contained in
the Plan shall constitute a guarantee that the assets of such companies shall be
sufficient to pay any benefits to any Person.



Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a shareholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.



Article 14.                Change in Control



The terms of this Article 14 shall immediately become operative, without further
action or consent by any Person, upon a Change in Control, and once operative
shall supersede and take control over any other provisions of this Plan.



Upon a Change in Control



(a)           Any and all Options and SARs granted hereunder shall become
immediately vested and exercisable;



(b)           Any restriction periods and restrictions imposed on Restricted
Stock, Restricted Stock Units, Qualified Restricted Stock or Qualified
Restricted Stock Units shall be deemed to have expired; any Performance Goals
shall be deemed to have been met at the target level; such Restricted Stock and
Qualified Restricted Stock shall become immediately vested in full, and such
Restricted Stock Units and Qualified Restricted Stock Units shall be paid out in
cash; and



(c)           The target payout opportunity attainable under all outstanding
Awards of Performance Units and Performance Shares and any Awards granted
pursuant to Article 10 shall be deemed to have been fully earned for the entire
Performance Period(s) as of the effective date of the Change in Control.  All
such Awards shall become immediately vested.  All Performance Shares and other
Awards granted pursuant to Article 10 denominated in Shares shall be paid out in
Shares, and all Performance Units and other Awards granted pursuant to Article
10 shall be paid out in cash.



Article 15.                Amendment, Modification and Termination



15.1                Amendment, Modification and Termination.  The Board may, at
any time and from time to time, alter, amend, suspend or terminate the Plan in
whole or in part.



15.2                Awards Previously Granted.  No termination, amendment or
modification of the Plan shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the Participant
holding such Award, unless such termination, modification or amendment is
required by applicable law and except as otherwise provided herein.



Article 16.                Withholding



16.1                Tax Withholding.  The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount (including any Shares withheld as provided below) sufficient to
satisfy Federal, state and local taxes (including the Participant's FICA
obligation) required by law to be withheld with respect to an Award made under
the Plan.



16.2                Share Withholding.  With respect to tax withholding required
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock, or upon any other taxable event arising out of or as a result
of Awards granted hereunder, subject to such restrictions as the Committee may
prescribe, Participants may elect to satisfy the withholding requirement, in
whole or in part, by tendering Shares held by the Participant or by having the
Company withhold Shares having a Fair Market Value equal to the tax withholding
requirement.  All elections shall be irrevocable, made in writing and signed by
the Participant.



Article 17.                Successors



All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all or substantially all of the business
and/or assets of the Company.



Article 18.                Legal Construction



18.1                Gender and Number.   Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural.



18.2                Severability.  In the event any provision of the Plan shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.



18.3                Requirements of Law.  The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.



18.4                Governing Law.  To the extent not preempted by Federal law,
the Plan, and all agreements hereunder, shall be construed in accordance with,
and governed by, the laws of the State of Idaho without regard to any conflicts
of law or choice of law rule or principle that might otherwise reference
construction or interpretation of the Plan or any agreements hereunder to the
substantive law of another jurisdiction.



18.5                Section 409A.  No amendment to the Plan made pursuant to the
amendments approved by the Board on March 17, 2005 shall be applicable to an
Award to the extent such amendment would cause the Award to become subject to
Code Section 409A.

